Citation Nr: 1013410	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  04-32 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured proximal humerus and clavicle right shoulder with 
postoperative rotator cuff tear.  

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent prior to 
September 7, 2007, for neurological impairment of the left 
lower extremity, associated with degenerative disc disease 
and degenerative joint disease of the lumbar spine.  

4.  Entitlement to a rating in excess of 20 percent effective 
September 7, 2007, for neurological impairment of the left 
lower extremity, associated with degenerative disc disease 
and degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and March 2004 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In August 2007, the first issue before the Board was whether 
new and material evidence had been received to reopen the 
Veteran's claim.  The Board determined that new and material 
evidence had been received.  It reopened the claim and denied 
it on a de novo basis.  The Veteran appealed the decision.  
Pursuant to a Joint Remand by the Veteran and the VA, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated that part of the decision that denied service 
connection on a de novo basis.  The portion of the decision 
that reopened the claim was not disturbed.  The Court then 
remanded the issue to the Board in May 2009.  

With regards to the remaining issues, the RO's May 2003 
rating decision granted service connection for degenerative 
disc disease and degenerative joint disease of the lumbar 
spine, and for neurological impairment of the left lower 
extremity.  The Veteran appealed for higher ratings and in 
August 2007, the Board remanded the claims to the RO for 
further development.  

The RO has complied with the directives set forth in the 
Board's August 2007 remand.  It scheduled the Veteran for a 
VA examination which took place in September 2007.  In 
November 2007, the RO issued a rating decision in which it 
increased the Veteran's rating for neurological impairment of 
the left lower extremity.  The increase was from 10 percent 
to 20 percent, effective September 7, 2007.  Since the 
effective date of the increase does not date all the way back 
to the receipt of the original claim, there are two distinct 
time periods for the Board to consider.  Consequently, the 
enumerated issues reflect consideration of two distinct 
periods of time (prior to and subsequent to September 7, 
2007).  

The Veteran presented testimony at a Board hearing in 
November 2005.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

The issue of entitlement to service connection for residuals 
of a fractured proximal humerus and clavicle right shoulder 
with postoperative rotator cuff tear is REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease 
and degenerative joint disease of the lumbar spine is 
manifested by pain with resulting additional functional loss 
due to the pain to more nearly approximate severe limitation 
of motion.    

2.  Prior to September 7, 2007, the Veteran's neurological 
impairment of the left lower extremity did not result in a 
disability picture similar, by analogy, to more than mild 
incomplete paralysis of the sciatic nerve.

3.  From September 7, 2007, the Veteran's service-connected 
neurological impairment of the left lower extremity does not 
result in a disability picture similar, by analogy, to more 
than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
of 40 percent (but no higher) for the Veteran's service-
connected degenerative disc disease and degenerative joint 
disease of the lumbar spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5292 and 5295 (prior to September 26, 2003) and 
Codes 5235 to 5243, 5293 (2009).

2.  Prior to September 7, 2007, the criteria for entitlement 
to a disability evaluation in excess of 10 percent for the 
Veteran's service-connected neurological impairment of the 
left lower extremity had not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
8520 (2009).

3.  From September 7, 2007, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
Veteran's service-connected neurological impairment of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  


The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issues in this case (entitlement to assignment of 
higher initial ratings) are downstream issues from that of 
service connection (for which a VCAA letter was duly sent in 
March 2003), another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the appellant was 
furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The March 2003 notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO re-issued VCAA notice 
in August 2007.  The August 2007 notice fully complied with 
Dingess.  

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the March 2003 and August 2007 correspondences in light of 
the Federal Circuit's decision, the Board finds that the 
Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his increased rating claims.  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in April 2003, September 2003, and 
September 2007, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disabilities 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Low Back Disability

With regard to the low back disability issue, the Board notes 
that the May 2003 rating decision granted service connection 
based on the Veteran's claim which was received in January 
2003.  When service connection was granted, the Veteran's low 
back disability was rated under Diagnostic Codes 5292-5293.  
Pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5292, a rating 
of 40 percent was warranted for severe limitation of motion; 
a 20 percent rating was warranted for moderate limitation of 
motion; and a rating of 10 percent was warranted for slight 
limitation of motion.  
  
Pursuant to 38 C.F.R. §4.71a, Diagnostic Code 5293, a 60 
percent disability rating  is warranted when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating was 
warranted when there were incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A 20 percent rating was 
warranted when there were incapacitating episodes having a 
total duration of at least two weeks, but less than four 
weeks during the past 12 months.  A 10 percent rating was 
warranted when there were incapacitating episodes having a 
total duration of at least one week, but less than two weeks 
during the past 12 months.  An incapacitating episode was 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.

Additionally, prior to September 26, 2003, Diagnostic Code 
5295 held that a rating a 40 percent rating was warranted for 
a severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for characteristic pain on motion.  A 
noncompensable rating was warranted for subjective symptoms 
only. 

The Board notes, that during the pendency of the Veteran's 
appeal, certain criteria pertaining to the evaluation of 
spinal disabilities were amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  The 
current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the Veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the Veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

At the Veteran's November 2005 Board hearing, the Veteran 
testified that he was being treated by Dr. Hollar; and that 
he was not receiving any VA treatment.  He had not undergone 
back surgery; but indicated that it might be necessary in the 
future if symptoms worsen.  He complained of chronic pain, 
stiffness, and limited mobility.  He stated that his pain 
level at the time of the hearing was a 7 or 8 out of 10.  
Pain is increased as a result of physical activity; but he 
stated that simple things like bending down to tie his shoes 
cause severe pain.  He has tried using a back brace during 
flare-ups.  He worked as a truck driver; but stated that now 
he is only able to drive approximately 50 to 75 miles before 
he gets uncomfortable and has to get out and stretch around.  
He also reported trouble with stairs; and that he has had to 
give up numerous social activities that he enjoyed (fishing, 
softball, golf).  Since he can no longer drive for lengthy 
periods of time, he was made a dispatcher at work.  He 
testified that he has missed about seven weeks of work in the 
past year primarily due to back pain.  He also stated that 
this has caused economic problems for him and that he has 
missed out on promotions.  

In regards to the Veteran's left lower extremity, he stated 
that he has constant numbness from his lower left buttock to 
his left toes.  He also gets sharp pains two to three times 
per day that will lock him up and make him stop what he is 
doing.  It temporarily makes him unable to walk.  He has 
stumbled a couple of times; but the pain has never caused him 
to fall.  

The Veteran underwent a VA examination in April 2003.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of low back pain, 
stiffness, and pain that radiated down his left leg and into 
his left foot.  He stated that he could not sit for prolonged 
periods of time and cannot drive as a result.  He had been 
treated conservatively with rest, physical therapy, and 
injections of cortisone.  The treatment helped, but did not 
sure his symptoms.  

Upon examination, the Veteran achieved forward flexion of the 
lumbosacral spine to 70 degrees.  He achieved 20 degrees of 
backwards extension; 20 degrees of lateral bending 
(bilaterally); and 20 degrees of rotation bilaterally.  There 
was a mild loss of lumbar lordosis, and mild incoordination 
in his motion.  There was also mildly increased pain with 
resisted motion; but there was no gross fatigability in the 
lumbosacral spine motion.  

A lower extremity neurologic examination showed intact 
reflexes at the knees and ankles.  He had a positive straight 
leg sign on the left; but not on the right.  He had mild 
reduction in sensation to light touch in an L5 distribution 
of the left lower extremity as compared to the right.  The 
remainder of the motor and sensory examinations was equal and 
within normal limits.  

The examiner was of the opinion that an additional 10 degrees 
of limited motion would be incurred as a result of the 
factors outlined in DeLuca.  

The Veteran submitted a July 2003 treatment report from Dr. 
Hollar.  The Veteran complained of severe spine motion 
limitations.  He claimed that he has had to use up all of his 
sick leave.  He also reported that he has significant back 
pain that runs down his leg when he tries to touch his toes 
or merely when he gets out of bed.  He reported increasing 
problems with sitting.  He stated that he could no longer sit 
in his truck; and that he is basically incapacitated when he 
sits on the toilet.  He also reported feeling numbness on the 
lateral aspect of his foot on the left especially when he 
tries to bend down and touch his toes or when he kneels down 
to tie his shoes.  

The Veteran underwent another VA examination in September 
2003.  Once again, the examiner reviewed the claims file in 
conjunction with the examination.  The Veteran reported that 
he worked as a long distance truck driver until his back and 
shoulder problems made it too difficult to shift gears.  For 
the past three years, he worked as a dispatcher for Home 
Depot.  He missed approximately two weeks of work in the past 
year due to shoulder pain.  The examination was limited to 
the Veteran's shoulder.  As such, there are no objective 
findings of either the lumbosacral spine or left lower 
extremity.

The Veteran submitted a September 2005 correspondence from 
Dr. Hollar.  Once again, he noted that the Veteran has severe 
disk disease to his lower back, chronic left ankle pain, and 
bilateral shoulder pain.  Dr. Hollar stated that the 
Veteran's disabilities have worsened over the years to the 
point where he can no longer function at acceptable levels in 
his work or have a reasonable quality of life.  He stated 
that the Veteran can not stand for more than 10 to 15 minutes 
at a time due to pain in his left ankle; and he cannot drive 
a semi-truck because he cannot shift gears or push in the 
clutch.  He also stated that his inability to use a keyboard 
for any length of time has made working as a dispatcher 
limited, and advancement in the company has been impossible 
to achieve.  Dr. Hollar stated that the Veteran is also 
unable to walk on hard floors, bend, twist, or lift heavy 
objects.  Daily activities like getting in and out of the 
shower and using the toilet are done with pain; and 
recreational activities such as golf, hiking, softball are 
not possible.  He reported that back pain causes sleeping 
problems; and that he is only able to sleep two to three 
hours.  He stated that over the course of 2005, the Veteran 
missed seven continuous weeks of work due to these problems.  

The Veteran submitted an October 2005 MRI report which showed 
degenerative changes most pronounced at L3-4, L4-5 and L5-S1.  
The findings showed interval progression since the November 
2002 study.

The Veteran underwent a third VA examination in September 
2007.  The examiner reviewed the claims file in conjunction 
with the examination.  The Veteran continued to work as a 
dispatcher for Home Depot.  He estimated that he lost three 
weeks worth of work in the past year due to low back pain.  
He reported constant low back pain; but he is able to move 
about at work by changing positions frequently to alleviate 
the pain.  He did report intermittent exacerbations of pain.  
The pain radiates to his lower left extremity and is 
associated with numbness.  He estimated that he can walk for 
about a block before he has increased pain and needs to rest.  
He estimated that he can stand for approximately 15 minutes 
before the onset of pain; and that he can sit for ten minutes 
without changing positions before the onset of pain.  He did 
not use a back brace or any assistive devices for ambulation.  
He described a frequent "knot" over the low back/hip area 
which is excruciatingly painful.  The knot will last several 
hours before being alleviated by frequent changes of 
position.  The pain usually does not last more than 24 hours.  
However, he stated that on four occasions over the past year, 
he has been out of work and required two to three days of 
bedrest before being able to return to work.  He admitted 
that these instances have been his decision, and that he has 
never received any physician-order bedrest over the past 
year.  He then stated that he cannot stay in bed because the 
pain forces him to change positions frequently.  He sleeps in 
a massage chair approximately every other night because it 
eases the pain.  Though he doesn't use ambulatory devices, he 
described tipping easily and feeling that his left foot is 
weaker than his right.  

Upon examination, the Veteran arose very slowly from his 
chair as he used his arms to lift him up.  He appeared to be 
in pain.  He moved cautiously from the examination table and 
rolled to his side in order to get up.  His gait was slow but 
reciprocal and balanced, with no noticeable limp.  He had 
difficulty taking off his shoes and clothing.  He moved 
slowly due to lower back pain.  There was a slight decrease 
in the lumbar lordotic curvature; and there was tenderness to 
palpation over the left paraspinal muscle at L4-L5 level with 
paraspinal spasm noted.  There was also marked tenderness 
over the left sciatic notch to direct palpation accentuated 
with hip flexion.  Lumbar flexion was from 0-55 degrees; 
extension was from 0-20 degrees; right lateral bending was 
from 0-30 degrees; left lateral bending was from 0-15 
degrees; right thoracolumbar rotation was from 0-30 degrees; 
and left thoracolumbar rotation was from 0-20 degrees.  All 
range of motion in all planes was painful throughout.  
Straight leg raising test was negative on the right side; but 
was positive on the left side at 60 degrees.  Sensation was 
decreased to sharp/dull stimuli over the left lateral lower 
calf on to the foot dorsum.  Deep tendon reflexes were 2-3+ 
bilaterally with no symmetry detected.  On repetitive 
exertional testing, at 1/10 toe touches, lumbar flexion was 
0-55 degrees and painful throughout.  At 5/10 repetitions, 
pain had markedly increased and flexion was limited to 0-45 
degrees.  Exercise was discontinued due to pain and radiation 
into the left leg.  The examiner noted that the Veteran had 
taken Vicodin prior to the examination.  The examiner 
estimated that there would be an additional 10 degrees of 
functional impairment in all planes of motion for the 
lumbosacral spine on the basis of repetitive use, due to pain 
with use and limited endurance.  Primary weakness, 
fatigability, and incoordination were not characteristic.  
Pain with use has a major functional impact.  The examiner 
diagnosed the Veteran with multilevel degenerative joint 
disease, progressive, with associated left sciatica/left 
lumbar with radiculopathy.   

The Veteran is claiming entitlement to a rating in excess of 
the currently assigned 20 percent.  Several different 
Diagnostic Codes provide for such.  In order to warrant a 
rating in excess of 20 percent, the Veteran's disability must 
be manifested by severe limitation of motion (Diagnostic Code 
5292); incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months (Diagnostic Code 5293); a severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (Diagnostic Code 5295); or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
(Diagnostic Codes 5235-5243).   

The Board notes that at the Veteran's most recent 
examination, he stated that he works at Home Depot and that 
he estimates that he missed three weeks of work due to low 
back pain.  He later stated that on four occasions over the 
past year, he has been out of work and required two to three 
days of bedrest before being able to return to work.  The 
Board notes that pursuant to Diagnostic Code 5293, in order 
to warrant a rating in excess of 20 percent, the Veteran's 
disability must more nearly approximate to incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months.  The Board 
notes that the Veteran's admitted time lost from work does 
not equal four to six weeks.  Moreover, this time off of work 
does not even constitute an "incapacitating episode" 
inasmuch as an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that require bed rest prescribed by a physician and 
treatment by a physician.  The Veteran admitted that his 
decisions to take time off from work were his own decisions; 
and that he has never received any physician-order bedrest 
over the past year.  Likewise, the seven continuous weeks 
that the Veteran testified that he was off from work also do 
not constitute incapacitating episodes.  As such, the Board 
finds that a rating in excess of 20 percent is not warranted 
under Diagnostic Code 5293.  

The Board next turns to consideration of limitation of motion 
criteria.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion must be limited to 30 
degrees or less, or there must be favorable ankylosis of the 
entire thoracolumbar spine.  Neither has been demonstrated.  
Even when additional functional loss due to pain is factored 
in, it appears that flexion is to approximately 45 degrees.  

The more perplexing question in the Board's view concerns 
application of the old criteria for limitation of motion of 
the lumbar spine and for lumbosacral strain.  Since the old 
criteria of Codes 5292 and 5295 were still in effect when the 
Veteran's claim was filed, he is entitled to consideration of 
whether such old criteria might afford a more favorable 
result.  

Code 5292 provides for a 40 percent rating for severe 
limitation of motion.  Code 5295 provides for a 40 percent 
rating for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Such 40 percent ratings 
are the highest available under these two Codes. 

Read literally, it appears that the April 2003 examiner found 
that when DeLuca factors were considered, flexion was to 
about 60 degrees and extension was to about 10 degrees.  As 
noted earlier, normal flexion is to 90 degrees and normal 
extension is to 30 degrees.  The April 2003 examination 
therefore showed that the Veteran had about 2/3 of normal 
flexion and about 1/3 of normal extension.  In the Board's 
view, such findings equate to essentially moderate limitation 
of flexion, but severe limitation of extension.  At the time 
of a consultation with Dr. Hollar in July 2003, the Veteran 
complained of severe limitation of motion, but unfortunately 
no range of motion results were reported.  On VA examination 
in September 2007, with consideration of functional loss due 
to pain, flexion was limited to about 45 degrees and 
extension limited to about 10 degrees.  This represents about 
1/2 normal flexion and about 1/3 normal extension.  The Board 
views these findings as showing moderate limitation of 
flexion and severe limitation of extension.  At this point, 
the Board also notes that factoring in DeLuca considerations, 
at the time of the 2007 examination right lateral bending was 
about 2/3 of normal, left lateral bending was about 1/6 of 
normal, and right rotation was about 2/3 of normal and left 
rotation was about 1/3 of normal.   

The above reported ranges of motion do not clearly 
collectively fit within a descriptive label.  Some motions 
appear to be severely limited, and others only moderately 
limited.  In reviewing the medical evidence, however, the 
Board does acknowledge that all medical examiners have 
documented complaints and/or clinical findings as to 
difficulty with gait, dressing and undressing, showering, 
toileting, sitting and/or standing for long periods of time.  
The Veteran has testified and reported to medical personnel 
as to low back pain and difficulty with various activities, 
and the Board has no reason to doubt the Veteran's 
credibility.  

Although the evidence does not compel a finding of severe 
limitation of motion, the Board believes that the evidence is 
at least in a state of equipoise as to whether the overall 
limitation of motion of the low back more nearly approximates 
severe limitation of motion under the old criteria of Code 
5292.  As such, the Board finds that entitlement to a 40 
percent rating under Code 5292 is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 4.7.  As noted, this is the highest 
available under this Code.  The Board need not consider Code 
5295 since a 40 percent rating is also the highest available 
under that Code. 

The preponderance of the evidence is against assignment of a 
rating in excess of 40 percent under any other applicable 
Codes.  The incapacitating episodes in the Veteran's case do 
not meet the criteria for a 60 percent rating, and there is 
no showing of ankylosis of the thoracolumbar spine to allow 
for a rating in excess of 40 percent under the General 
Formula.  

The Board also finds that, resolving all reasonable doubt in 
the Veteran's favor, a 40 percent rating under Code 5292 is 
warranted during the entire period covered by this appeal; 
that is, from the effective date of the initial assignment of 
a rating.  Fenderson. 

Left lower extremity, neurological impairment 

The RO has rated the Veteran's neurological impairment of the 
left lower extremity, by analogy, under Diagnostic Code 8520 
for paralysis of the sciatic nerve.  Under this regulatory 
provision, a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve; a 20 percent 
rating is assigned for moderate incomplete paralysis of the 
sciatic nerve; a 40 percent rating is assigned for moderately 
severe incomplete paralysis; and a 60 percent rating is 
assigned for severe incomplete paralysis, with marked 
muscular atrophy.  A maximum 80 percent rating is assigned 
for complete paralysis of the sciatic nerve; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  

Prior to September 7, 2007, a rating in excess of 10 percent 
is not warranted.  The April 2003 VA examiner noted intact 
reflexes at the knees and ankles.  He had a positive straight 
leg sign on the left; but had only a "mild" reduction in 
sensation to light touch in an L5 distribution of the left 
lower extremity as compared to the right.  The examiner noted 
that remainder of the motor and sensory examinations were 
equal and within normal limits.  Thus, a rating in excess of 
10 percent is not warranted prior to September 7, 2007.

Further, from September 7, 2007, a rating in excess of 20 
percent is not warranted.  While there is evidence of 
decreased sensation, there has been no finding of paralysis 
or muscle atrophy associated with the Veteran's peripheral 
neuropathy to warrant a higher rating.  In sum, the Board 
believes that the Veteran's disability picture is consistent 
with moderate disability warranting the current 20 percent 
rating under Code 8520 for moderate incomplete paralysis of 
the sciatic nerve. Thus, a rating in excess of 20 percent is 
not warranted from September 7, 2007.

In conclusion, after reviewing the overall record, the Board 
finds the preponderance of the evidence is against a rating 
in excess of 10 percent rating for the Veteran's service- 
connected neurological impairment of the left lower extremity 
prior to September 7, 2007.  Further, a preponderance of the 
evidence is against a rating in excess of 20 percent for the 
Veteran's service-connected neurological impairment of the 
left lower extremity from September 7, 2007.  As the 
preponderance of the evidence weighs against awarding a 
higher rating, the benefit-of-the-doubt doctrine does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities.  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to a 40 percent rating for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
warranted.  To this extent, the appeal is granted, subject to 
laws and regulations applicable to payment of VA monetary 
benefits. 

Entitlement to a rating in excess of 10 percent for 
neurological impairment of the left lower extremity, 
associated with degenerative disc disease and degenerative 
joint disease of the lumbar spine prior to September 7, 2007, 
is not warranted.  Entitlement to a rating in excess of 20 
percent, for neurological impairment of the left lower 
extremity, associated with degenerative disc disease and 
degenerative joint disease of the lumbar spine from September 
7, 2007, is not warranted.  To this extent, the appeal is 
denied.   


REMAND

Right shoulder 
The parties to the Joint Remand noted that the Veteran put 
forth numerous theories of entitlement regarding how his 
right shoulder disability should be service connected.  He 
argued direct causation by testifying that his right shoulder 
was injured during service, specifically during airborne 
training in 1977.  He also argued secondary service 
connection (that his right shoulder has deteriorated due to 
overcompensating for his service connected left shoulder 
disability).  Finally, he has argued that his right shoulder 
was injured prior to service; but that service aggravated 
this pre-existing injury.  

The parties noted that the Board based its August 2007 
decision in part on a September 2003 examination report.  
However, the examination report was inadequate in that it was 
unclear and it did not address all three of the Veteran's 
theories of entitlement.  In regards to the Veteran's 
theories of entitlement, the examiner opined that his current 
disability was likely related to a 1969 (pre-service) injury.  
However, the examiner failed to state whether the Veteran's 
pre-service injury was aggravated during service.

As a result of the inadequacies of the September 2003 VA 
examination, the parties determined that a new VA examination 
is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of the Veteran's right shoulder 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service treatment records; 
pre-service and post-service treatment 
records; the medical history obtained 
from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine:

(a) whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's right shoulder 
disability was caused by any incident of 
service, to include an alleged 1977 
injury;

(b) whether it is at least as likely as 
not (a 50 percent or greater probability) 
that a pre-service right shoulder 
disability was aggravated by any incident 
of service, to include an alleged 1977 
injury; and 

(c) whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's right shoulder 
disability was caused by his service 
connected left shoulder disability, to 
include as due to right shoulder 
overcompensation for the left shoulder 
disability.  

(d) whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the Veteran's right shoulder 
disability was aggravated by his service 
connected left shoulder disability, to 
include as due to right shoulder 
overcompensation for the left shoulder 
disability.

The examiner should thoroughly discuss 
each of the Veteran's theories of 
entitlement and provide a rationale for 
any opinion expressed.  

2.  After completion of the above, the RO 
should carefully review the examination 
report to ascertain whether all three 
questions have been adequately addressed.  
If not, the examination report should be 
returned to the examiner for 
clarification.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted under all claimed theories of 
service connection.  If the claim remains 
denied, then the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


